Citation Nr: 0126961	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  01-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim for an 
increased evaluation for PTSD, currently evaluated 50 
percent.  The veteran subsequently perfected this appeal.

A videoconference hearing was held before the undersigned in 
September 2001.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran was originally service connected for PTSD in May 
1997 and assigned a 10 percent evaluation.  In September 
1998, the evaluation was increased to 30 percent, effective 
February 3, 1997, and this evaluation was continued in a 
February 1999 rating decision.  Subsequently, in July 1999, 
the evaluation was increased to 50 percent, effective 
December 10, 1998.  

The veteran contends that the current 50 percent evaluation 
assigned for PTSD does not adequately reflect the severity of 
his disability.  According to the veteran, he suffers from 
social and industrial impairment due to his PTSD.  The 
veteran reports chronic depression, irritability, inability 
to adapt to stressful circumstances or to establish and 
maintain effective relationships, hallucinations, memory 
loss, nightmares, flashbacks, and chronic headaches.  

At the September 2001 hearing, the veteran testified that he 
receives treatment related to his PTSD at the VA medical 
center (VAMC) in Tuskegee.  On review of the claims folder, 
the record contains treatment records from VAMC Tuskegee for 
the period from approximately October 1997 to February 1998 
and from October 2000.  In January 1999, records were 
requested from VAMC Tuskegee for the period beginning 
February 1998 and the RO was informed that there were no 
records for this period.  The October 2000 report appears to 
have been submitted by the veteran and treatment records have 
not been requested since January 1999.  The veteran testified 
that he currently receives treatment at VAMC Tuskegee for his 
PTSD approximately every two months and therefore, an attempt 
to obtain these records must be made.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The veteran last underwent a VA PTSD examination in June 
1999.  The Board notes that the veteran's claims folder was 
not available for review.  Fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Accordingly, another 
examination, to include a review of the claims folder, is 
warranted.

The veteran testified at the September 2001 hearing that he 
has not worked since approximately 1980.  The June 1999 
examination noted that the veteran has not been employed 
since 1980 but that he does occasional odd jobs to supplement 
his disability income.  The examiner indicated that it was 
not clear why the veteran has been unable to work since 1980 
although it may partly be due to his inability to 
concentrate, focus his attention and remember.  The examiner 
noted that although the veteran had difficulties in these 
areas, they were not severe enough to interfere with all 
employment possibilities.  The examiner further opined that 
it is likely that some of the veteran's other PTSD symptoms, 
especially intrusive thoughts and significant interpersonal 
problems, make it difficult for him to obtain and maintain 
employment.  Considering this opinion, it is unclear whether 
the veteran is unable to work as a result of his service-
connected PTSD and therefore, another opinion is necessary.

Accordingly, this case is remanded as follows:

1. The RO should request all treatment 
records for the period beginning 
January 1999 from VAMC Tuskegee.  Any 
records obtained should be associated 
with the claims folder.

2. Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
PTSD.  The claims folder must be 
reviewed in conjunction with the 
examination.  The RO should 
specifically request that the examiner 
comment on the veteran's employment 
status and render an opinion as to 
whether he is unemployable as a result 
of his service-connected PTSD.  All 
findings, and the reasons and bases 
therefore, should be set forth in a 
clear and logical manner on the 
examination report.

3. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether an evaluation in excess 
of 50 percent for PTSD is warranted.  
If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




